EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yong S. Choi (43,324) on 2/18/2021.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 41 is not clear. A new Fig 41 must be submitted wherein the numbers can be clearly read.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


The application has been amended as follows: 
IN THE CLAIMS
1.-4. (Canceled)

5. (Currently Amended) An apparatus of receiving broadcast signals, the apparatus including:
a receiver configured to receive the broadcast signals;
a demodulator configured to demodulate the received broadcast signals including service data by an Orthogonal Frequency Division Multiplexing (OFDM) scheme; and
a Low-Density Parity Check (LDPC) decoder configured to LDPC decode service 
wherein the service data is a codeword having information bits and parity bits, wherein a length of the codeword is 16200 bits and a code rate of the codeword is 7/15, the matrix is determined based on [[a ]]following values:

    PNG
    media_image1.png
    457
    975
    media_image1.png
    Greyscale

. 

6. (Currently Amended) The apparatus of claim 5,
wherein the LDPC decoder decodes data being updated a parity bit of the codeword which is located in an address of j-th entry in i-th row in the values by accumulating an information bit of the codeword to a parity bit of the codeword, and updated the parity bit.

7. (Currently Amended) A method of receiving broadcast signals, the method including:
receiving the broadcast signals;
demodulating the received broadcast signals including service data by an Orthogonal Frequency Division Multiplexing (OFDM) scheme; and

wherein the service data is a codeword having information bits and parity bits, wherein a length of the codeword is 16200 bits and a code rate of the codeword is 7/15, the matrix is determined based on [[a ]]following values:

    PNG
    media_image1.png
    457
    975
    media_image1.png
    Greyscale

.

8 (Currently Amended) The method of claim 7,
wherein the LDPC decoding decodes data being updated a parity bit of the codeword which is located in an address of j-th entry in i-th row in the values by accumulating an information bit of the codeword to a parity bit of the codeword, and updated the parity bit.

9. (Currently Amended) An apparatus of receiving broadcast signals, the apparatus including:
a receiver configured to receive the broadcast signals;
a demodulator configured to demodulate the received broadcast signals including 
a Low-Density Parity Check (LDPC) decoder configured to LDPC decode service data encoded based on a matrix,
wherein the service data is a codeword having information bits and parity bits, 
wherein a length of the codeword is 16200 bits and a code rate of the codeword is 7/15, 
the matrix is based on following values:

    PNG
    media_image1.png
    457
    975
    media_image1.png
    Greyscale

.

10. (Currently Amended) A method of receiving broadcast signals, the method including:
receiving the broadcast signals;
demodulating the received broadcast signals including service data by  an Orthogonal Frequency Division Multiplexing (OFDM) scheme; and
Low-Density Parity Check (LDPC) decoding service data encoded based on a matrix,
wherein a length of the codeword is 16200 bits and a code rate of the codeword is 7/15, 
the matrix is based on following values:


    PNG
    media_image1.png
    457
    975
    media_image1.png
    Greyscale
 .




REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Shinohara et al (US 2014/0047295 A1) fails to teach when a length of the codeword is 16200 bits and a code rate of the codeword is 7/15, the LDPC code matrix is determined based on following values:

    PNG
    media_image1.png
    457
    975
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        .